                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

MARK A. HENDERSON,                             :
    Plaintiff,                                 :
                                               :
       v.                                      :     Case No. 3:18-cv-298 (SRU)
                                               :
LIEUTENANT TUTTLE, et al.,                     :
     Defendants.                               :

                             RULING ON PENDING MOTIONS

       On May 11, 2018, the plaintiff, Mark A. Henderson, an inmate currently confined at the

MacDougall-Walker Correctional Institution in Suffield, Connecticut, filed an amended civil

rights complaint pro se under 42 U.S.C. § 1983 against five Connecticut Department of

Correction (“DOC”) officials claiming violations of his Eighth Amendment protection against

cruel and unusual punishment. Am. Compl., Doc. No. 13. I permitted his Eighth Amendment

claims for excessive force and inhumane conditions of confinement to proceed against three of

the defendants in their individual capacities for damages: Lieutenant Tuttle, Lieutenant

Blackstock, and Warden Faneuff. Initial Review Order, Doc. No. 14, at 10. The defendants

answered the amended complaint on January 4, 2019. Answer, Doc. No. 27. The following

motions are pending in this action:

       Henderson’s Motion to File Second Amended Complaint, Doc. No. 17
       Henderson’s Motion for Prejudgment Disclosure of Assets, Doc. No. 21
       Henderson’s Motion for Prejudgment Remedy, Doc. No. 22
       Henderson’s Motions for Contempt, Doc. Nos. 24, 31
       Henderson’s Motions for Telephonic Status Conference, Doc. Nos. 34, 36, 38
       Henderson’s Motion for Extension of Time to Complete Discovery, Doc. No. 35
       Defendants’ Motion for Extension of Time to Complete Discovery, Doc. No. 37

   I. Motion to Amend Complaint (Doc. No. 17)

       A plaintiff may amend his complaint once as a matter of right within twenty-one days

after service of the complaint or, if a responsive pleading is required, within twenty-one days
after service of the responsive pleading. See Fed. R. Civ. P. 15(a). In all other cases, the

plaintiff may amend his complaint only with the Court’s leave. Fed. R. Civ. P. 15(a)(2). Rule

15(a)(2) of the Federal Rules of Civil Procedure requires that permission to amend a complaint

“shall be freely given when justice so requires.” “In the absence of any apparent or declared

reason – such as undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of the allowance of the amendment, futility of the amendment, etc. – the leave

should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178, 182 (1962). “This

relaxed standard applies with particular force to pro se litigants.” Pangburn v. Culbertson, 200

F.3d 65, 70 (2d Cir. 1999) (internal quotations omitted).

       Henderson has already amended his complaint, and thus, seeks leave to file a second

amended complaint in what appears to be an attempt to cure the deficiency of his claim for

injunctive relief. He sought an injunction ordering the defendants to provide him with

orthopedic examination and treatment for an injury to his right leg, which he allegedly suffered

from the defendants’ action of placing him in in-cell restraints. See Am. Compl., Doc. No. 13 at

14. I dismissed the claim for injunctive relief because (1) Henderson had been transferred out of

the facility where the alleged Eighth Amendment violations occurred, and (2) he failed to allege

any facts showing that he informed the defendants about his leg injury. Initial Review Order,

Doc. No. 14 at 6. Although he alleges additional facts regarding his leg injury in the proposed

second amended complaint, Henderson has not cured either of those factual deficiencies. There

are no allegations that defendants Tuttle, Blackstock, and Faneuff ever became aware of

Henderson’s leg injury. The Eighth Amendment claims against them are grounded in their use


                                                 2
of pepper spray without justification and their decision to place him in a restrictive confinement

cell with extremely unsanitary conditions. See id. at 7-9. Thus, because Henderson has failed to

cure the factual deficiencies of his claim for injunctive relief, his motion to file a second

amended complaint (doc. no. 17) is DENIED. The case will proceed on the amended complaint,

Doc. No. 13.

   II. Motions for Prejudgment Disclosure of Assets and Remedy (Doc. Nos. 21, 22)

       Before the defendants answered the amended complaint, Henderson filed a motion for

prejudgment disclosure of the defendants’ assets and a prejudgment remedy in the amount of

$9,000. Mot. Prej. Discl., Doc. No. 21; Mot. Prej. Remedy, Doc. No. 22. He argues that “there

is probable cause that a judgment will be rendered . . . in [his] favor” and requests a hearing to

determine whether such probable cause exists. Mot. for Prej. Discl., Doc. No. 21 at 1. The

defendants filed objections to both motions, contending that the State of Connecticut has

indemnified them pursuant to Connecticut General Statutes § 5-141d, and therefore, the

disclosure of assets and issuance of any prejudgment remedy are unwarranted. Obj. to Mot. for

Prejudgment Disclosure of Property and Assets, Doc. No. 29; Obj. to Appl. for Prejudgment

Remedy, Doc. No. 30.

       Although the defendants are correct that the state has indemnified them and that any

money damages will be paid by the state, neither party has fully addressed whether good cause

warrants prejudgment disclosure, attachment, and/or monetary damages. “[A] prejudgment

remedy is ‘intended to secure the satisfaction of a judgment should the plaintiff prevail.’”

Roberts v. TriPlanet Partners, LLC, 950 F. Supp. 2d 418, 420 (D. Conn. 2013) (quoting Cendant

Corp. v. Shelton, 2007 WL 1245310, at *2 (D. Conn. Apr. 30, 2007)). Federal Rule of Civil


                                                  3
Procedure 64 authorizes a plaintiff to use the state prejudgment remedies available to him to

secure a judgment. Id. Pursuant to Connecticut General Statutes § 52-278d(a), a prejudgment

remedy is appropriate:

       [i]f the court, upon consideration of the facts before it and taking into account any
       defenses, counterclaims or set-offs, claims of exemption and claims of adequate
       insurance, finds that the [movant] has shown probable cause that such a judgment
       will be rendered in the matter in the [movant's] favor in the amount of the
       prejudgment remedy sought. . . .

Probable cause is a “bona fide belief in the existence of the facts essential under the law for the

action and such as would warrant a man of ordinary caution, prudence and judgment, under the

circumstances, in entertaining it.” Roberts, 950 F. Supp. at 421 (quoting Walpole Woodworkers,

Inc. v. Atlas Fencing, Inc., 218 F. Supp. 2d 247, 249 (D. Conn. 2002)). At this stage of the

litigation, Henderson has not shown probable cause that a judgment will likely be rendered in his

favor. He has not even explained how he arrived at a claim for damages in the amount of

$9,000. Therefore, the motions for prejudgment disclosure and prejudgment remedy (doc. nos.

21, 22) are DENIED.

   III. Motions for Contempt (Doc. Nos. 24, 31)

       Although labeled as a “Motion for Contempt,” Henderson’s first motion (doc. no. 24)

seeks an order compelling the defendants to respond to and produce certain requested discovery

materials, including requests for admissions, interrogatories, and other “exhibits.” Mot. for

Contempt, Doc. No. 24, 1-2. He claims that he has provided defense counsel with all those

requests, but the defendants have not responded. Id. at 2. The defendants object to the motion.

Obj. to Mot. for Contempt, Doc. No. 28. Henderson’s second motion for contempt (doc. no. 31)




                                                  4
appears grounded in the defendants’ failure to respond to the motions for prejudgment disclosure

and remedy.

       A motion for contempt is appropriate only when a party has disregarded an order of the

Court. Neither of Henderson’s motions involve a substantial failure to comply with a court

order. Accordingly, both motions (doc. nos. 24, 31) are DENIED.

   IV. Motions for Status Conferences (Doc. Nos. 34, 36, 38)

       Henderson has filed three motions seeking a status conference with the defendants. I do

not agree that a status conference is warranted at this time given that Henderson has filed a

motion seeking more time to complete his discovery. Therefore, the motions for a status

conference (doc. nos. 34, 36, 38) are DENIED.

   V. Motions for Extension of Time to Complete Discovery (Doc. Nos. 35, 37)

       Both parties have filed motions for extensions of time with respect to discovery.

Henderson seeks an additional 90 days to complete discovery. Mot. for Ext. of Time, Doc. No.

35. At the time the motion was filed (January 31, 2019), the discovery deadline, March 20,

2019, had not yet lapsed. It is not clear whether he is seeking an additional 90 days from the date

of his filing, or the date of the discovery deadline. Nevertheless, Henderson’s motion is

GRANTED and the discovery deadline is extended until July 17, 2019. Accordingly, the

dispositive motions deadline is extended until August 19, 2019.

       The defendants’ motion for extension of time to respond to discovery (doc. no. 37) is

GRANTED nunc pro tunc.

                                            ORDERS

       (1)     The motion to amend the complaint (doc. no. 17) is DENIED. The case will


                                                 5
proceed on the amended complaint, Doc. No. 13.

       (2)    The motion for prejudgment asset disclosure (doc. no. 21) and motion for

prejudgment remedy (doc. no. 22) are DENIED.

       (3)    Both motions for contempt (doc. nos. 24, 31) are DENIED.

       (4)    The motions for status conferences (doc. Nos. 34, 36, 38) are DENIED.

       (5)    The motions for extension of time to complete discovery (doc. Nos. 35, 37) are

GRANTED. Discovery must be completed no later than July 17, 2019. Dispositive motions

must be filed no later than August 19, 2019. No further extensions will be granted absent a

showing of good cause.

       So ordered.

       Dated at Bridgeport, Connecticut, this 10th day of May 2019.


                                                    /s/ STEFAN R. UNDERHILL
                                                    Stefan R. Underhill
                                                    United States District Judge




                                               6
